I am unable to agree with the majority and, therefore, dissent.
The facts of the case are not in dispute. They are set out in the findings of the trial court, quoted at length in the majority opinion. The question to be decided here arises upon that finding which reads as follows: *Page 513 
"That no report of accident or claim was filed within one year after the date that said accident occurred in which mention was made of the appellant's neck or a condition thereof; that the only report of accident or claim filed by the appellant within one year after said accident occurred, consisted of said report and claim dated December 20, 1932, in which the appellant's injuries were described only as severe sprain of right ankle."
The majority opinion frankly concedes, and states, that it could not be successfully argued that any aggravation of the injury to the ankle could have affected appellant's neck. In other words, there was no connection whatever between the two injuries; they were entirely distinct.
However, despite this fact, the majority conclude that, under a liberal interpretation of the workmen's compensation act, the claim should nevertheless be entertained.
Rem. Rev. Stat., § 7686 [P.C. § 3480] (d), which has reference to application for compensation, provides as follows:
"No application shall be valid or claim thereunderenforceable unless filed within one year after the day upon which the injury occurred or the rights of dependents or beneficiaries accrued." (Italics mine.)
That provision has been specifically interpreted by this court to mean that the time within which the claim must be filed begins to run from the date of the accident or injury and not from the time when the physical condition manifests itself. Ferguson v.Department of Labor  Industries, 168 Wn. 677, 13 P.2d 39;Sandahl v. Department of Labor  Industries, 170 Wn. 380,16 P.2d 623.
Now, if a liberal interpretation of the statute permits the entertainment of a claim of the kind here, *Page 514 
why would not such interpretation likewise permit the filing of an original claim after the period of a year, provided that the claimant did not sooner know of the disabling effect of the accident? If a man sustains an injury and its disabling effect does not in any way manifest itself for over a year, is he any less worthy of compensation when the effect of his injury does become apparent than the man whose injury discloses only a part of its disabling effect during the same period of one year? In the eyes of the law, is the one any less entitled than the other to a liberal construction of the statute? Must the one lose all by a strict construction, while the other gains all by a liberal construction?
The answer, of course, in both instances, is that the statute necessarily must, and does, fix a time for the presentation of claims for injuries. That time is one year after the day on which the injury occurred. If, within that time, no injury is apparent or can be shown, then an essential element of a claim is lacking, and there is nothing for which recovery can be sought. To support a claim, there must be an assertable injury. Hence, if the disabling effect of the injury does not manifest itself, in whole or in part, during the statutory period, then, to the same extent, the claim does not come within the purview and protection of the statute.
Good reason exists for such rule. The purpose of filing a claim is not a perfunctory one or merely to advise the department that an accident has occurred, but rather, and more particularly, to acquaint the department with the nature of the claim, the seriousness and probable effect of the injuries sustained, and their relation to the amount of aid to be given and compensation to be allowed; and, further, to enable the department to make a full, fair, and speedy investigation *Page 515 
concerning those matters which must necessarily be considered in making a proper determination of the case. But, if information concerning the injuries, in whole or in part, be withheld, whether innocently or otherwise, the department is to the same extent deprived of the opportunity of investigating the matter at a time when investigation is necessary or of any practical value. Our workmen's compensation act is exceedingly liberal in the matter of time allowed for presenting claims. It is much longer than in many, or most, of the other states. To extend it by judicial interpretation, will subordinate an intelligent inquiry concerning the nature and extent of an injury to mere speculation, or worse.
As I view it, the effect of the majority opinion has most serious consequences. Claims filed and regularly closed may be opened five, ten, or fifteen years hence to admit of proof of disabling effects previously unknown. I do not believe that the statute contemplated any such thing, but, rather, intended to require that injuries for which compensation is sought shall be reported within one year from the date of the accident.
The case at bar has no mitigating circumstances. The appellant knew at the time of the accident that his neck had been struck, and he then complained of it to his physician and to others. The fact that it caused no immediate disability did not relieve him of his duty to report it, if any claim thereon is now to be made.
It must be remembered that the department functions not merely for a single, individual claimant, but for all individuals engaged in industries involving extrahazardous employment in this state. It is, therefore, the duty of the department, in passing upon the *Page 516 
claim of a particular individual, to see that the fund to which all injured claimants must look for protection is not diverted to spurious, exaggerated, or uncertain claims. Under the majority opinion, every closed claim will continue to be a potentially active one, subject to reopening at any time. The result will be that the administration of the workmen's compensation act will be seriously hampered, not only by the accumulation of unexpected claims, but also in the matter of adjustment of rates.
The case of Ehrhart v. Industrial Accident Commission,172 Cal. 621, 158 P. 193, Ann. Cas. 1917E, 465, which the majority opinion herein cites but declines to follow, expresses what I think is the correct view with reference to the statute of limitations:
"It was not, we believe, the intention of the lawmakers to open the statute of limitations and to extend it beyond the period of six months for the purpose of enabling a claimant to present an entirely new case based upon the alleged results of an injury which had never before been called to the attention of the commissioners. To hold otherwise would be to make the statute an instrument for the encouragement of false claims or those based upon remote and unsatisfactory speculation and peradventure regarding the cause of a disability manifesting itself long after the happening of the accident. One of the purposes of the time limit imposed by the various subdivisions of section 16 was to cause an early submission to the commissioners of the injuries to the employee, so that the commissioners by their own observation and with the aid of expert testimony might determine not only the condition of the applicant at that time, but the probable future results of the accident. This policy is manifest from the fact that where no disability has occurred at the time of the hearing, but is likely to do so in the future, the commission may retain jurisdiction. (Section 25 (c).) In other words, prompt inquiry regarding the injuries in all their details by *Page 517 
the commission was evidently intended by the lawmakers."
It is true, as the majority opinion herein states, that one judge dissented in the California case. The same is true, however, with reference to the Oklahoma case on which the majority rely.
In conclusion, I may say, as the majority have said, that this is not a case of aggravation of injury to the ankle. If it were, it would be referable to Rem. Rev. Stat., § 7679 [P.C. § 3472] (h). But with that, we are not here concerned. The two injuries are as much dissociated in their effect upon each other as though they had been sustained by one person on two entirely different occasions, or as though separately sustained by two different persons.
I think that the judgment of the trial court should be affirmed.
MAIN, MITCHELL, and BLAKE, JJ., concur with STEINERT, J. *Page 518